Crownhart, J.
(dissenting). The verdict of the jury assessed damages at $7,000. Under the statute the jury may give such damages as they may deem fair and just, not exceeding $10,000. The legislature thereby gave the jury a large discretion, and unless its verdict is so large as to indicate passion or prejudice it should stand. In Bright v. Barnett & Record Co. 88 Wis. 299, 60 N. W. 418, where a son had expressed the intention of caring for his parents in their old age, and had made some minor contributions, $4,000 was allowed to stand. That was at a time when *32$4,000 would be equivalent to about $7,000 now. In the present case the contributions were much more substantial, and might reasonably have been expected to increase with the increased needs of the father. The father’s actual loss, under the evidence, may well have been more than the jury’s allowance. The court should not draw a hair line in such a case.
I respectfully dissent.